 
Exhibit 10.1


Semiannual Servicer’s Certificate
CenterPoint Energy Transition Bond Company II, LLC
$1,851,000,000 Series A Transition Bonds
                     
Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement
(the "Agreement"), dated as of December 16, 2005, between
CenterPoint Energy Houston Electric, LLC, as Servicer, and CenterPoint Energy
Transition Bond Company II, LLC, as Issuer,
the Servicer does hereby certify as follows:
                     
Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as
set forth in the Agreement.  References herein to certain sections and
subsections are references
to the respective sections and subsections of the Agreement.
                       
Collection Periods: January 31, 2008 through July 30, 2008
Payment Date: August 1, 2008
Today's Date: July 30, 2008
                                         
1. Collections Allocable and Aggregate Amounts Available for Current Payment
Date:
               
i.
Remittances for the January 31, 2008 Collection Period
   
141,585.57
         
ii.
Remittances for the February 1 through 29, 2008 Collection Period
   
12,598,724.49
         
iii.
Remittances for the March 1 through 31, 2008 Collection Period
   
12,588,677.39
         
iv.
Remittances for the April 1 through 30, 2008 Collection Period
   
12,409,302.19
         
v.
Remittances for the May 1 through 31, 2008 Collection Period
   
13,406,246.49
         
vi.
Remittances for the June 1 through 30, 2008 Collection Period
   
12,808,044.52
         
vii.
Remittances for the July 1 through 30, 2008 Collection Period
   
17,203,492.59
         
viii.
Net Earnings on Collection Account
       
[1/1/08 through 6/30/08]
   
   General Subaccount
   
712,965.77
           
   Capital Subaccount
   
146,068.49
           
   Excess Funds Subaccount
   
172,246.26
         
ix.
General Subaccount Balance (sum of i through viii above)
   
82,187,353.76
                             
x.
Excess Funds Subaccount Balance as of Prior Payment Date
   
12,140,488.33
         
xi.
Capital Subaccount Balance as of Prior Payment Date
   
9,255,000.00
         
xii.
Collection Account Balance (sum of ix through xi above)
   
103,582,842.09
                           
2. Outstanding Amounts as of Prior Payment Date:
               
i.
Tranche A-1 Principal Balance
   
89,916,590.00
         
ii.
Tranche A-2 Principal Balance
   
368,000,000.00
         
iii.
Tranche A-3 Principal Balance
   
252,000,000.00
         
iv.
Tranche A-4 Principal Balance
   
519,000,000.00
         
v.
Tranche A-5 Principal Balance
   
462,000,000.00
         
vi.
Aggregate Principal Balance of all Series A Transition Bonds
   
1,690,916,590.00
                           
3. Required Funding/Payments as of Current Payment Date:
                       
Projected
                 
Principal
 
Semiannual
       
Series A Principal
   
Balance
 
Principal Due
                       
i.
Tranche A-1
   
50,875,178.00
 
39,041,412.00
     
ii.
Tranche A-2
   
368,000,000.00
 
0.00
     
iii.
Tranche A-3
   
252,000,000.00
 
0.00
     
iv.
Tranche A-4
   
519,000,000.00
 
0.00
     
v.
Tranche A-5
   
462,000,000.00
 
0.00
     
vi.
For all Series A Transition Bonds
   
1,651,875,178.00
 
39,041,412.00
   



 
 

--------------------------------------------------------------------------------

 



         
Transition
 
Days in
             
Bond
 
Interest
             
Interest Rate
 
Period (1)
 
Interest Due
                     
vii.
Required Tranche A-1 Interest
   
4.840%
 
180
 
2,175,981.48
 
viii.
Required Tranche A-2 Interest
   
4.970%
 
180
 
9,144,800.00
 
ix.
Required Tranche A-3 Interest
   
5.090%
 
180
 
6,413,400.00
 
x.
Required Tranche A-4 Interest
   
5.170%
 
180
 
13,416,150.00
 
xi.
Required Tranche A-5 Interest
   
5.302%
 
180
 
12,247,620.00
   
(1) On 30/360 Day basis.
           
43,397,951.48

             
 Funding
             
Required Level
 
 Required
                         
xii.
Capital Subaccount
   
9,255,000.00
 
0.00
                                                                               
   
4. Allocation of Remittances as of Current Payment Date Pursuant to Section
8.02(d) of Indenture:
           
i.
Trustee Fees and Expenses
   
2,540.00
         
ii.
Servicing Fee
   
462,750.00
(1)
       
iii.
Administration Fee and Independent Managers Fee
   
50,000.00
(2)
       
iv.
Operating Expenses
   
41,393.67
(3)
       
v.
Semiannual Interest (including any past-due Semiannual Interest for prior
periods)
                       
Per $1,000
               
of Original
     
Series A
   
Aggregate
 
Principal Amount
                         
1. Tranche A-1 Interest Payment
   
2,175,981.48
 
8.70
       
2. Tranche A-2 Interest Payment
   
9,144,800.00
 
24.85
       
3. Tranche A-3 Interest Payment
   
6,413,400.00
 
25.45
       
4. Tranche A-4 Interest Payment
   
13,416,150.00
 
25.85
       
5. Tranche A-5 Interest Payment
   
12,247,620.00
 
26.51
                         
vi.
Principal Due and Payable as a result of (A) Event of Default or (B) on Final
Maturity Date
                     
Per $1,000
               
of Original
     
Series A
   
Aggregate
 
Principal Amount
                         
1. Tranche A-1 Principal Payment
   
0.00
 
0.00
       
2. Tranche A-2 Principal Payment
   
0.00
 
0.00
       
3. Tranche A-3 Principal Payment
   
0.00
 
0.00
       
4. Tranche A-4 Principal Payment
   
0.00
 
0.00
       
5. Tranche A-5 Principal Payment
   
0.00
 
0.00
                           
(C) Principal Scheduled to be Paid on Current Payment Date
                           
Per $1,000
               
of Original
     
Series A
   
Aggregate
 
Principal Amount
                         
1. Tranche A-1 Principal Payment
   
39,041,412.00
 
156.17
       
2. Tranche A-2 Principal Payment
   
0.00
 
0.00
       
3. Tranche A-3 Principal Payment
   
0.00
 
0.00
       
4. Tranche A-4 Principal Payment
   
0.00
 
0.00
       
5. Tranche A-5 Principal Payment
   
0.00
 
0.00
   


 
 

--------------------------------------------------------------------------------

 


 
vii.
Amounts Payable to Credit Enhancement Providers (if applicable)
   
N/A
         
viii.
Operating Expenses not Paid under Clause (iv) above
   
0.00
         
ix.
Funding of Capital Subaccount
   
146,068.49
         
x.
Net Earnings in Capital Subaccount Released to Issuer
   
0.00
         
xi.
Deposit to Excess Funds Subaccount
   
0.00
         
xii.
Released to Issuer upon Series Retirement: Collection Account
   
0.00
         
xiii.
Aggregate Remittances as of Current Payment Date
   
83,142,115.64
                                                   
(1) Servicing fee: $1,851,000,000 x .05% x 180/360 = $462,750.00
           
(2) Administration fee: $100,000 x 180/360 = $50,000.00
                 
(3) Reimbursement to Administrator for fees/expenses paid to outside legal
counsel ($10,555.00), printer ($5,690.00),
                 independent public accountant ($5,141.00), rating agencies
($10,000.00) and L/C issuing bank ($10,007.67)
 
5. Subaccount Withdrawals as of Current Payment Date
             
    (if applicable, pursuant to Section 8.02(d) of Indenture):
               
i.
Excess Funds Subaccount (available for 4.i. through 4.ix.)
   
954,761.88
         
ii.
Capital Subaccount (available for 4.i. through 4.viii.)
   
0.00
         
iii.
Total Withdrawals
   
954,761.88
                           
6. Outstanding Amounts and Collection Account Balance as of Current Payment Date
             
(after giving effect to payments to be made on such Payment Date):
                                     
Series A
               
i.
Tranche A-1 Principal Balance
   
50,875,178.00
         
ii.
Tranche A-2 Principal Balance
   
368,000,000.00
         
iii.
Tranche A-3 Principal Balance
   
252,000,000.00
         
iv.
Tranche A-4 Principal Balance
   
519,000,000.00
         
v.
Tranche A-5 Principal Balance
   
462,000,000.00
         
vi.
Aggregate Principal Balance for all Series A Transition Bonds
   
1,651,875,178.00
                             
vii.
Excess Funds Subaccount Balance
   
11,185,726.45
         
viii.
Capital Subaccount Balance
   
9,401,068.49
         
ix.
Aggregate Collection Account Balance
   
20,586,794.94
                           
7. Shortfalls In Interest and Principal Payments as of Current Payment Date
             
(after giving effect to payments to be made on such Payment Date):
               
i.
Semiannual Interest
                 
Series A
                 
1. Tranche A-1 Bond Interest Payment
   
0.00
           
2. Tranche A-2 Bond Interest Payment
   
0.00
           
3. Tranche A-3 Bond Interest Payment
   
0.00
           
4. Tranche A-4 Bond Interest Payment
   
0.00
           
5. Tranche A-5 Bond Interest Payment
   
0.00
       


 
 

--------------------------------------------------------------------------------

 


 
ii.
Semiannual Principal
                 
Series A
                 
1. Tranche A-1 Principal Payment
   
0.00
           
2. Tranche A-2 Principal Payment
   
0.00
           
3. Tranche A-3 Principal Payment
   
0.00
           
4. Tranche A-4 Principal Payment
   
0.00
           
5. Tranche A-5 Principal Payment
   
0.00
       

 
8. Shortfall in Required Subaccount Level as of Current Payment Date
             
(after giving effect to payments to be made on such Payment Date):
               
i.
Capital Subaccount
   
0.00
                                                                     
IN WITNESS HEREOF, the undersigned has duly executed and delivered this
        Semiannual Servicer's Certificate this 30th day of July, 2008.
                     
CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, as Servicer
                                   
by:
/s/ Linda Geiger
                 
Linda Geiger
                 
Assistant Treasurer
             

 




